CLAUDIA GONZALEZ and ALFREDO CAPRIROLO, Appellants,
v.
BANKUNITED, FSB, BAYBERRY HOMEOWNERS ASSOCIATION, INC., a Florida non-profit corporation; JOHN DOE, MARY DOE and/or ALL OTHERS WHOM IT MAY CONCERN, Appellees.
No. 4D09-1567.
District Court of Appeal of Florida, Fourth District.
June 16, 2010.
John H. Ruiz of La Ley con John H. Ruiz, P.A., Miami, (withdrawn as counsel after filing brief), Claudia Gonzalez and Alfredo Caprirolo, Pembroke Pines, for appellants.
Dean A. Morande and Cristina Alonso of Carlton Fields, P.A., West Palm Beach and Miami, for appellee BankUnited, FSB.
PER CURIAM.
Affirmed.
STEVENSON, HAZOURI and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.